       CASE 0:19-cv-00894-MJD-ECW Doc. 24 Filed 09/21/21 Page 1 of 2



                      UNITED STATES DISTRICT COURT
                         DISTRICT OF MINNESOTA




Robert Sam Raisch, Jr.,
                                                   Case No. 19-cv-894 MJD/ECW
               Petitioner,

v.                                                        ORDER

Eddie Miles,

               Respondent.




      This matter is before the Court on the Order and Report and

Recommendation by United States Magistrate Judge Elizabeth Cowan Wright

dated July 29, 2021 recommending the Court dismiss the petition filed pursuant

to 28 U.S.C. § 2254. [Doc. No. 20] Petitioner has filed objections to the Report

and Recommendation.

      Pursuant to statute, the Court has conducted a de novo review of the

record. 28 U.S.C. § 636(b)(1); Local Rule 72.2(b). Based upon that review, and in

consideration of the applicable law, the Court will adopt the Report and

Recommendation in its entirety.

      IT IS HEREBY ORDERED that
                                         1
      CASE 0:19-cv-00894-MJD-ECW Doc. 24 Filed 09/21/21 Page 2 of 2


          1      Petitioner Robert Sam Raisch, Jr.’s Petition Under 28 U.S.C.
                § 2254 for Writ of Habeas Corpus by a Person in State Custody
                [Doc. 1] is DISMISSED WITH PREJUDICE.

          2     Petitioner Robert Sam Raisch, Jr.’s Pro Se Motion for
                Clarification of Facts and Correction of Materially Prejudicial
                False Statements by Respondents [Doc. 18] is DENIED as
                moot.

          3     No certificate of appealability shall be issued.

     LET JUDGEMENT BE ENTERED ACCORDINGLY.




DATED: September 21, 2021                 s/Michael J. Davis
                                          MICHAEL J. DAVIS
                                          United States District Court




                                      2
